Exhibit 10.2

FORM OF

FINANCIAL ENGINES, INC.

2009 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

OUTSIDE DIRECTOR

You have been granted the following Option to purchase Common Stock of FINANCIAL
ENGINES, INC. (the “Company”) under the Company’s Amended and Restated 2009
Stock Incentive Plan (the “Plan”):

 

Name of Optionee:

 

  

Total Number of Option Shares Granted:

 

  

Type of Option:

 

  

Exercise Price Per Share:

 

  

Grant Date:

 

  

Vesting Commencement Date:

 

   Vesting Schedule:   

Twenty-five percent (25%) of the Shares subject to this Option shall vest and
become exercisable on the first anniversary of the date of grant. The balance of
the Shares subject to this Option (i.e. the remaining seventy-five percent
(75%)) shall vest and become exercisable monthly over a 3-year period beginning
on the day which is one month after the first anniversary of the date of grant,
at a monthly rate of 2.0833% of the total number of Shares subject to such
Option.

 

Notwithstanding the foregoing, the Shares subject to this Option shall become
vested if a Change in Control occurs with respect to the Company during the
Optionee’s Service.

 

Expiration Date:    This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your acceptance of this Stock Option Grant, you agree that this Option is
granted under and governed by the terms and conditions of the Plan and the Stock
Option Agreement (the “Agreement”), which are attached to and made a part of
this document.

By accepting this Stock Option Grant you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the

 

FINANCIAL ENGINES, INC.

JULY 2012 OUTSIDE DIRECTOR NOTICE OF STOCK OPTION GRANT

 

- 1 -



--------------------------------------------------------------------------------

Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by e-mail.

 

FINANCIAL ENGINES, INC.     OPTIONEE   /s/ Raymond J. Sims       By:   RAYMOND J
SIMS     By:  

 

Title:   E.V.P. and Chief Financial Officer     Title:  

 

 

FINANCIAL ENGINES, INC.

JULY 2012 OUTSIDE DIRECTOR NOTICE OF STOCK OPTION GRANT

 

- 2 -



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

2009 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

OUTSIDE DIRECTOR

 

Tax Treatment   

This Option is intended to be a non-qualified option, as provided in the Notice
of Stock Option Grant.

 

Vesting   

This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your Service as a Director has terminated for any reason.

 

Term   

This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant This Option may expire earlier if your
Service terminates, as described below.

 

Termination   

If your Service terminates for any reason other than death, then this Option
will expire at the close of business at Company headquarters on the date twelve
(12) months after the date your Service terminates (or, if earlier, the
Expiration Date). If your Service terminates because of death, then this Option
will expire at the close of business at Company headquarters on the date
eighteen (18) months after the date your Service terminates (or, if earlier, the
Expiration Date). During the 18-month period, your estate or heirs may exercise
the Option. The Company determines when your Service terminates for this purpose
and all purposes under the Plan and its determinations are conclusive and
binding on all persons.

 

Restrictions on Exercise   

The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.

 

Notice of Exercise    When you wish to exercise this Option you must provide a
notice of exercise form in accordance with such procedures as are established by
the Company and communicated to you from time to time. Any notice of exercise
must specify how many Shares you wish to purchase and how your Shares should be
registered. The notice of exercise will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.

 

FINANCIAL ENGINES, INC.

JULY 2012 OUTSIDE DIRECTOR STOCK OPTION AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

Form of Payment   

When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):

 

  

•      Your personal check, a cashier’s check or a money order.

  

•      Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Shares issued to you upon exercise of the
Option. However, you may not surrender or attest to the ownership of Shares in
payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are issued to you when you exercise this Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The balance of the sale proceeds, if any, will
be delivered to you. The directions must be given by providing a notice of
exercise form approved by the Company.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

  

•      Any other form permitted by the Committee in its sole discretion.

  

 

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

Restrictions on Resale    You agree not to sell any Shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

FINANCIAL ENGINES, INC.

JULY 2012 OUTSIDE DIRECTOR STOCK OPTION AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

Transfer of Option   

In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.

 

Retention Rights   

Neither your Option nor this Agreement gives you the right to continue as a
Director, or to become employed or retained by the Company or a subsidiary of
the Company in any capacity. The Board of Directors, the Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

Stockholder Rights   

Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.

 

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Shares covered by this Option and the exercise price per
Share shall be adjusted pursuant to the Plan.

 

Successors and Assigns   

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

Notice   

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

 

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

The Plan and

Other Agreements

   The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are

 

FINANCIAL ENGINES, INC.

JULY 2012 OUTSIDE DIRECTOR STOCK OPTION AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

   superseded. This Agreement may be amended by the Committee without your
consent; however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

FINANCIAL ENGINES, INC.

JULY 2012 OUTSIDE DIRECTOR STOCK OPTION AGREEMENT

 

- 4 -